TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00498-CV


 Greg Abbott, in his Official Capacity as the Governor of Texas; and Ruth Hughs, in her
                Official Capacity as Texas Secretary of State, Appellants

                                               v.

  The Anti-Defamation League Austin, Southwest, and Texoma Regions; Common Cause
                        Texas; and Robert Knetsch, Appellees


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-005550, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              The mandate in this cause issued by this Court on October 23, 2020, is hereby
withdrawn.

              It is so ordered October 29, 2020.




Before Justices Goodwin, Kelly, and Smith